UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4225


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AMBERLI SINANI,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:16-cr-00119-ELH-6)


Submitted: January 22, 2018                                       Decided: February 7, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew H. Baida, ROSENBERG, MARTIN & GREENBERG, LLP, Baltimore,
Maryland, for Appellant. Christopher John Romano, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amberli Sinani was convicted by a jury of conspiracy to distribute and possess

with the intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2012), and was sentenced to 125 months’ imprisonment.

On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning whether

the district court’s questions and comments during trial compromised Sinani’s right to a

fair and impartial trial, and whether trial counsel was ineffective. Sinani was notified of

his right to file a pro se brief but has not done so. We affirm.

       With regard to Sinani’s first contention, because he did not object to the district

court’s questions and comments during trial, we review the alleged improprieties only for

plain error. United States v. Lefsih, 867 F.3d 459, 466 (4th Cir. 2017). To show plain

error, Sinani must demonstrate “that (1) an error was committed, (2) the error was plain,

and (3) the error affected [his] substantial rights.” United States v. Price, 777 F.3d 700,

711 (4th Cir. 2015). “In this context, that means that we may not intervene unless the

judge’s comments were so prejudicial as to deny the defendant an opportunity for a fair

and impartial trial.” Lefsih, 867 F.3d at 466 (brackets and internal quotation marks

omitted).

       “Questions of trial management are quintessentially the province of the district

courts.” United States v. Smith, 452 F.3d 323, 332 (4th Cir. 2006). Thus, “it is settled

beyond doubt that in a federal court the judge has the right, and often the obligation, to

interrupt the presentations of counsel in order to clarify misunderstandings.”          Id.

                                              2
(brackets and internal quotation marks omitted); see Lefsih, 867 F.3d at 467 (“[I]n

discharging his or her duties, it may be incumbent on a trial judge to question a witness

for the purpose of developing the facts.” (internal quotation marks omitted)). “It is

neither possible nor desirable for district judges to sit back and observe trials as

nonchalant spectators, as judicial participation is frequently necessary to ensure that

uncertainty sown during testimony does not culminate in jury room confusion.” Smith,
452 F.3d at 332. However,

       [a] court’s participation during trial should never reach the point at which it
       appears clear to the jury that the court believes the accused is guilty, or
       becomes so pervasive in [her] interruptions and interrogations that [she]
       may appear to usurp the role of either the prosecutor or the defendant’s
       counsel.

United States v. Godwin, 272 F.3d 659, 677 (4th Cir. 2001) (alterations and internal

quotation marks omitted).

       Here, the district court interrupted the trial to ask questions of the witnesses or the

attorneys on several occasions during the seven-day trial. However, the questions posed

by the court were mainly aimed at clarifying testimony that related to complex factual

matters, including wiretapped phone calls and meetings between numerous individuals on

varying dates and in different locations. Although the district court also asked questions

during Sinani’s testimony, those questions similarly were aimed at clarifying the

testimony and, contrary to Sinani’s assertion on appeal, did not convey any doubt about

Sinani’s credibility. Because the questioning was not pervasive, did not appear to usurp

the role of the prosecutor or defense counsel, and did not reflect that the court disbelieved

any of the witnesses, we perceive no plain error.

                                              3
       Sinani’s claim of ineffective assistance of counsel is only cognizable on direct

appeal if it conclusively appears on the record that counsel was ineffective. United

States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014). To succeed on a claim of

ineffective assistance of counsel, Sinani must show that: (1) “counsel’s representation fell

below an objective standard of reasonableness," Strickland v. Washington, 466 U.S. 668,

688 (1984); and (2) “the deficient performance prejudiced the defense,” id. at 687. The

record before us does not conclusively establish ineffective assistance of counsel, and

Sinani’s claim therefore should be raised, if at all, in a 28 U.S.C. § 2255 (2012) motion.

See United States v. Faulk, 821 F.3d 502, 508 (4th Cir. 2016).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Sinani, in writing, of the right to

petition the Supreme Court of the United States for further review. If Sinani requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Sinani.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4